DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 5-11, 13-17, 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 1: The newly added limitation “determine, based on a plurality of common voltage (Vcom) values, a plurality of line-specific Vcom values for a plurality of common electrodes of an electronic display” is not described in the original disclosure. According to the paragraph [0058] of the specification (PGPub) which recites “the intra-frame interpolation IC 140 may determine a line-specific Vcom for each line of pixels 102 based at least in part on the location of the line of pixels 102 relative to the rows 152 and the determined optimal Vcom values for the rows 152.” Therefore, the newly added limitation is considered as new matter. In addition, the claim limitation does not provides any components for providing “a plurality of common voltage (Vcom) values.” Therefore, it also not enable one skilled in the art to make and/or use claimed invention.
As to claims 2, 5-7, 21: Claims 2, 5-7, 21 are dependent claims of claim 1. Therefore, claims 2, 5-7, 21 are rejected with same rationale as claim 1.
As to claim 8: The newly added limitation “determine, based on the plurality of Vcom values, a plurality of line-specific Vcom values for a plurality of common electrodes of an electronic display” is not described in the original disclosure. According to paragraph [0058] of the specification which recites “the intra-frame interpolation IC 140 may determine a line-specific Vcom for each line of pixels 102 based at least in part on the location of the line of pixels 102 relative to the rows 152 and the determined optimal Vcom values for the rows 152.” Therefore, the newly added limitation is considered as new matter. In addition, the claim limitation recites “determining, based on the plurality of Vcom values, a plurality of area-specific Vcom values for a plurality of common electrodes of the electronic display” and “wherein each of the plurality of area-specific Vcom values is associated with one or more lines of pixels of a respective plurality of lines of pixels, wherein the one or more lines of pixels form a less than entire portion of the respective plurality of pixels”, wherein the second phrase is contradicted with the first phrase because the area-specific Vcom values does not determined for entire portion of the plurality of common electrodes of the electronic display. Therefore, it is not enable one skilled in the art to make and/or claimed invention. 
As to claims 9-11, 13-14, 22: Claims 9-11, 13-14, 22 are dependent claims of claim 8. Therefore, claims 9-11, 13-14, 22 are rejected with same rationale as claim 8.
As to claim 16: The newly added limitation “determine, based on a plurality of common voltage (Vcom) values, a plurality of line-specific Vcom values by a respective Vcom value for each respective line of the plurality lines of pixels, wherein the plurality of Vcom values is determined by determining a respective Vcom value for each respective row of the plurality of rows of regions of the electronic display” is not described in the original disclosure. According to paragraph [0058] of the specification which recites “the intra-frame interpolation IC 140 may determine a line-specific Vcom for each line of pixels 102 based at least in part on the location of the line of pixels 102 relative to the rows 152 and the determined optimal Vcom values for the rows 152.” Therefore, the newly added limitation is considered as new matter.
As to claims 19-20, 24-25: Claims 19-20, 24-25 are dependent claims of claim 8. Therefore, claims 19-20, 24-25 are rejected with same rationale as claim 16.
As to claim 25: It recites “each line of pixels of the plurality of lines of pixels is located within three regions of the plurality of regions” which these features does not describe in the drawing of the specification. In other words, each line of pixels cannot be located within three regions because a portion of the plurality of lines of pixels are not located within three regions of the plurality regions. Therefore, it is not enable one skilled in the art to make and/or use claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9, 13, 15-16, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (US 2012/0113084 A1).
As to claim 1: Yang discloses a system (Fig. 1 shows a system; Abstract) comprising: 
an integrated circuit (Fig. 1, “an integrated circuit 40”; ¶0026) configured to:
determine, based on a plurality of common voltage (Vcom) values, a plurality of line-specific Vcom values for a plurality of common electrodes of an electronic display (Figs. 1-2, 4, determine, based on a plurality of common voltage (Vcom) values, a plurality of line-specific Vcom values for a plurality of common electrodes of an electronic display; ¶0040-0065, 0080-0081, 0097-0100, “the common voltage VCOM transmitted through the common voltage supply lines Vcom1 to Vcomn as a voltage that is commonly transmitted to a plurality of pixels is swung between the first level and the second level opposite to the polarity of the data voltage”, wherein the first level of the common voltage values corresponding to the plurality of common electrodes of an electronic display Vcom1-Vcomn represents a plurality of common voltage (Vcom) values; and “During this period, the common voltage Vcom[4] applied to the plurality of pixels of the fourth pixel row is the second level such that each storage capacitor of the plurality of pixels included in the fourth pixel row stores and maintains the voltage of the difference between the data voltage of the first level and the common voltage Vcom[4] of the second level of the fourth pixel row. The voltage is also the voltage according to the maximum voltage difference such that it is displayed as the black image in the normally white mode”, wherein during the black insertion period, the plurality of line-specific Vcom values is determined corresponding to the plurality of specific common electrodes of the electronic display), wherein each respective Vcom value of the plurality of Vcom values is associated with a respective row of a plurality of rows of regions of the electronic display (Figs. 1-2 shows each respective Vcom value of the plurality of Vcom values is associated with a respective row of a plurality of rows of regions of the electronic display; Abstract, ¶0040-0065), wherein each row of the plurality of rows comprises a plurality of lines of pixels (Fig. 1 shows each row of the plurality of rows comprises a plurality of lines of pixels; ¶0039), wherein the plurality of line-specific Vcom values differs from the plurality of Vcom values (Figs. 1, 4, the plurality of line-specific Vcom values differs from the plurality of Vcom values; ¶0040-0065, 0097-0100), wherein each of the plurality of line-specific Vcom values is associated with a line of pixels of a plurality of lines of pixels of the electronic display (Figs. 1, 4 show each of the plurality of line-specific Vcom values is associated with a line of pixels of a plurality of lines of pixels of the electronic display; ¶0097-0100); and 
cause the plurality of line-specific Vcom values to be provided to the plurality of lines of pixels (Figs. 1-2, cause the plurality of line-specific Vcom values to be provided to the plurality of lines of pixels; ¶0097-0100).  
As to claim 2: Yang discloses the integrated circuit is configured to: 
determine a second plurality of Vcom values different from the plurality of Vcom values, wherein each respective Vcom value of the second plurality of Vcom values is associated with a 2Application No. 17/003,719respective region of the rows of regions of the electronic display; and determine the plurality of Vcom values based at least in part on the second plurality of Vcom values (Figs. 1-2 show the integrated circuit is configured to: determine a second plurality of Vcom values different from the plurality of Vcom values, wherein each respective Vcom value of the second plurality of Vcom values is associated with a 2Application No. 17/003,719respective region of the rows of regions of the electronic display; and determine the plurality of Vcom values based at least in part on the second plurality of Vcom values; ¶0040-0065, “the common voltage VCOM transmitted through the common voltage supply lines Vcom1 to Vcomn as a voltage that is commonly transmitted to a plurality of pixels is swung between the first level and the second level opposite to the polarity of the data voltage”, wherein the second level represents the second plurality of Vcom values which is different from the first plurality of Vcom values).
As to claim 8: Yang discloses a method (Figs. 1-5, “a method”; Abstract, ¶0014), comprising: 
determining a plurality of common voltage (Vcom) values, wherein each respective Vcom value of the plurality of Vcom values is associated with a respective row of a plurality of rows of regions of an electronic display (Figs. 1-2, determining a plurality of common voltage (Vcom) values, wherein each respective Vcom value of the plurality of Vcom values is associated with a respective row of a plurality of rows of regions of an electronic display; ¶0040, “the common voltage VCOM transmitted through the common voltage supply lines Vcom1 to Vcomn as a voltage that is commonly transmitted to a plurality of pixels is swung between the first level and the second level opposite to the polarity of the data voltage”, wherein the first level of the common voltage values corresponding to the plurality of common electrodes of an electronic display Vcom1-Vcomn represents a plurality of common voltage (Vcom) values), wherein each respective row of the plurality of rows of 3Application No. 17/003,719regions comprises a respective plurality of lines of pixels of the electronic display (Fig. 1 shows each respective row of the plurality of rows of 3Application No. 17/003,719regions comprises a respective plurality of lines of pixels of the electronic display; ¶0039); 
determining, based on the plurality of Vcom values, a plurality of area-specific Vcom values for a plurality of common electrodes of the electronic display (Figs. 1, 4, determining, based on the plurality of Vcom values, a plurality of area-specific Vcom values for a plurality of common electrodes of the electronic display; ¶0080-0081, 0097-0100, “During this period, the common voltage Vcom[4] applied to the plurality of pixels of the fourth pixel row is the second level such that each storage capacitor of the plurality of pixels included in the fourth pixel row stores and maintains the voltage of the difference between the data voltage of the first level and the common voltage Vcom[4] of the second level of the fourth pixel row. The voltage is also the voltage according to the maximum voltage difference such that it is displayed as the black image in the normally white mode”, wherein during the black insertion period, the plurality of area-specific Vcom values is determined for an area-specific of common electrodes), wherein the plurality of area-specific Vcom values differs from the plurality Vcom values (Fig. 4 shows the plurality of area-specific Vcom values differs from the plurality Vcom values shown in Fig.2; ¶0040-0065, 0097-0100), wherein each of the plurality of area-specific Vcom values is associated with one or more lines of pixels of a respective plurality of lines of pixels, wherein the one or more lines of pixels form a less than entire portion of the respective plurality of pixels (Fig. 4 shows each of the plurality of area-specific Vcom values is associated with one or more lines of pixels of a respective plurality of lines of pixels, wherein the one or more lines of pixels form a less than entire portion of the respective plurality of pixels; 0097-0100); and 
providing the plurality of area-specific Vcom values to the one or more lines of pixels of the plurality of pixels (Fig. 4 shows providing the plurality of area-specific Vcom values to the one or more lines of pixels of the plurality of pixels; ¶0097-0100).
As to claim 9: Yang discloses comprising: determining a second plurality of Vcom values different from the plurality of Vcom values, wherein each respective Vcom value of the plurality of Vcom values is associated with a respective region of the rows of regions of the electronic display; and determining the plurality of Vcom values based at least in part on the second plurality of Vcom values (Figs. 1-2, determining a second plurality of Vcom values different from the plurality of Vcom values, wherein each respective Vcom value of the plurality of Vcom values is associated with a respective region of the rows of regions of the electronic display; and determining the plurality of Vcom values based at least in part on the second plurality of Vcom values; ¶0040-0065, “the common voltage VCOM transmitted through the common voltage supply lines Vcom1 to Vcomn as a voltage that is commonly transmitted to a plurality of pixels is swung between the first level and the second level opposite to the polarity of the data voltage”, wherein the second level of the common voltage values corresponding to the plurality of common electrodes Vcom1-Vcomn of the electronic display represents a second plurality of Vcom values different from the plurality of Vcom values).  
As to claim 13: Yang discloses determining the second plurality of Vcom values comprises: determining a first Vcom value for a first region of the regions, wherein the first region is located in a first row of the plurality of rows of regions formed by the plurality of regions; determining a second Vcom value for a second region of the regions, wherein the second region is located in a second row of the plurality of rows of regions; and determining a third Vcom value for a third region of regions, wherein the third region is located in a third row of the plurality of rows (Figs. 1-2 show determining the second plurality of Vcom values comprises: determining a first Vcom value for a first region of the regions, wherein the first region is located in a first row of the plurality of rows of regions formed by the plurality of regions; determining a second Vcom value for a second region of the regions, wherein the second region is located in a second row of the plurality of rows of regions; and determining a third Vcom value for a third region of regions, wherein the third region is located in a third row of the plurality of rows; ¶0040-0065).  
As to claim 15: Yang discloses determining the plurality of area-specific Vcom values comprises determining Vcom values that are each associated with two or more lines of the plurality of pixels (Figs. 1-2, 4 show the plurality of area-specific Vcom values comprises determining Vcom values that are each associated with two or more lines of the plurality of pixels; ¶0040-0065, 0097-0100).  
As to claim 16: Yang discloses an electronic device (Fig. 1, “an electronic device”; Abstract) comprising: 
an electronic display comprising a plurality of lines of pixels, a plurality of common electrodes, a plurality of regions, and a plurality of rows of regions of the plurality of regions (Fig. 1 shows “an electronic display 10” comprising “a plurality of lines of pixels”, “a plurality of common electrodes Vcom1-Vcomn”, a plurality of regions, and a plurality of rows of regions of the plurality of regions; ¶0039-0040, wherein the plurality of pixel rows represents a plurality of regions which the plurality of rows of pixels corresponding to rows of regions of the plurality of regions), wherein each region of the plurality of regions comprises a portion of the plurality of common electrodes and two or more lines of pixels of the plurality of lines of pixels (Figs. 1, 4, each region of the plurality of regions comprises a portion of the plurality of common electrodes and two or more lines of pixels of the plurality of lines of pixels; ¶0080-0081, 0097-0100, wherein first to third pixel lines of the pixels represents); and 
an integrated circuit (Fig. 1, “an integrated circuit 40”; ¶0026) configured to: 
determine, based on a plurality of common voltage (Vcom) values, a plurality of line-specific Vcom values by determining a respective Vcom value for each respective line of the plurality lines of pixels (Figs. 1-2, 4, determine, based on a plurality of common voltage (Vcom) values, a plurality of line-specific Vcom values by determining a respective Vcom value for each respective line of the plurality lines of pixels; ¶0040, 0080-0081, 0097-0100, “the common voltage VCOM transmitted through the common voltage supply lines Vcom1 to Vcomn as a voltage that is commonly transmitted to a plurality of pixels is swung between the first level and the second level opposite to the polarity of the data voltage”, wherein the first level of the common voltage values corresponding to the plurality of common electrodes of an electronic display Vcom1-Vcomn represents a plurality of common voltage (Vcom) values; and “During this period, the common voltage Vcom[4] applied to the plurality of pixels of the fourth pixel row is the second level such that each storage capacitor of the plurality of pixels included in the fourth pixel row stores and maintains the voltage of the difference between the data voltage of the first level and the common voltage Vcom[4] of the second level of the fourth pixel row. The voltage is also the voltage according to the maximum voltage difference such that it is displayed as the black image in the normally white mode”, wherein during the black insertion period, the plurality of line-specific Vcom values is determined corresponding to the plurality of specific common electrodes of the electronic display), wherein the plurality of Vcom values is determined by determining a respective Vcom value for each respective row of the plurality of rows of regions of the electronic display (Figs. 1-2, the plurality of Vcom values is determined by determining a respective Vcom value for each respective row of the plurality of rows of regions of the electronic display; ¶0040), wherein the plurality of line-specific Vcom values is different than plurality of Vcom values (Figs.1-2, 4, the plurality of line-specific Vcom values is different than plurality of Vcom values; ¶0040-0064, 0097-0100); and 
cause the determined plurality of line-specific Vcom values to be provided to a corresponding line of the plurality of lines of pixels (Figs. 1-2, 4, the determined plurality of line-specific Vcom values to be provided to a corresponding line of the plurality of lines of pixels; ¶0097-0100).  
As to claim 19: Yang discloses the plurality of regions comprises at least nine regions (Fig. 1 shows the plurality of regions comprises at least nine regions, wherein each row of the plurality of pixels represents one region). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5-6, 10-11, 14, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2012/0113084 A1), as applied to claims 1, 8, 16, 19 above, and further in view of CHANG et al (CN 205140484 U).
As to claim 5: Yang does not expressly disclose a probe configured to collect optical data regarding the regions; and a flicker meter configured to receive the optical data from the probe and determine a flicker curve for each of the regions. However, Chang teaches a processing circuitry comprises a probe configured to collect optical data regarding a plurality of regions; and a flicker meter configured to receive the optical data from the probe and determine a flicker curve for each of the plurality of regions (Figs. 1-2, “a processing circuitry” comprises “a probe 11” configured to collect optical data regarding “a plurality of regions 1-9”; and “a flicker meter 13” configured to receive the optical data from the probe and determine a flicker curve for each of the plurality of regions; pg. 5-7, wherein the camera represents the probe). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to implement a probe and a flicker meter, such that the probe configured to collect optical data regarding the plurality of regions; and the flicker meter configured to receive the optical data from the probe and determine a flicker curve for each of the plurality of regions as taught by Chang. The motivation would have been in order to make the calculation more accurate, the operation is simple, the cost is low, and increases the common voltage flicker of test efficiency (Chang: Abstract).
As to claim 6: Claim 6 is a dependent claim of claim 5. The prior art Yang and Chang further disclose claim limitation of the integrated circuit is configured to determine each respective Vcom value of the second plurality of Vcom values based at least in part on a respective flicker curve (Yang: Figs. 1-2, the integrated circuit is configured to determine each respective Vcom value of the second plurality of Vcom values; ¶0013-0014, 0032-0041, 0048-0051, 0069-0076; Chang: Figs. 1-2, the integrated circuit is configured to determine each respective Vcom value of the second plurality of Vcom values based at least in part on a respective flicker curve; pgs. 5-7). In addition, the same motivation is used as the rejection of claim 6. 
As to claim 10: Yang does not expressly disclose determining a plurality of flicker curves, wherein each respective flicker curve of the plurality of flicker curves corresponds to a respective region of the regions of the electronic display; and determining the second plurality of Vcom values based at least in part on the plurality of flicker curves. However, Chang teaches determining a plurality of flicker curves, wherein each of the plurality of flicker curves corresponds to a region of the plurality of regions of the electronic display; and determining the plurality of Vcom values based at least in part on the plurality of flicker curves (Figs. 1-2, determining a plurality of flicker curves, wherein each of the plurality of flicker curves corresponds to a region of the plurality of regions of the electronic display; and determining the plurality of Vcom values based at least in part on the plurality of flicker curves; pg. 5-7). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to determining a plurality of flicker curves, wherein each respective flicker curve of the plurality of flicker curves corresponds to a respective region of the regions of the electronic display; and determining the second plurality of Vcom values based at least in part on the plurality of flicker curves as taught by Chang. The motivation would have been in order to make the calculation more accurate, the operation is simple, the cost is low, and increases the common voltage flicker of test efficiency (Chang: Abstract).
 As to claim 11: Claim 11 is a dependent claim of claim 10. The prior art Chang further discloses claim limitation of determining the plurality of flicker curves by performing a voltage sweep on the electronic display (Figs. 1-2, pg. 5-7). In addition, the same motivation is used as the rejection of claim 11.  
As to claim 14: Yang discloses providing the plurality of area-specific Vcom values to the one or more lines of pixels (Figs. 1-2, ¶0013-0014, 0032-0041, 0048-0051, 0069-0076).  Yang does not expressly disclose measuring a flicker level at each of the regions; and determining whether each flicker level is less than a flicker perceptibility threshold. However, Chang teaches measuring a flicker level at each of a plurality of regions; and determining whether each flicker level is less than a flicker perceptibility threshold (Figs. 1-2, measuring a flicker level at each of the regions after providing the plurality of area-specific Vcom values to the one or more of pixels; and determining whether each flicker level is less than a flicker perceptibility threshold. However, Chang teaches measuring a flicker level at each of a plurality of regions after providing the plurality of area-specific Vcom values to the one or more of pixels; and determining whether each flicker level is less than a flicker perceptibility threshold; pg. 5-7, wherein Fig. 1D shows a flicker perceptibility threshold and a minimum flicker level represents each flicker level is less than the flicker perceptibility threshold). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to measuring a flicker level at each of the regions after providing the plurality of area-specific Vcom values to the one or more lines of pixels; and determining whether each flicker level is less than a flicker perceptibility threshold as taught by Chang. The motivation would have been in order to make the calculation more accurate, the operation is simple, the cost is low, and increases the common voltage flicker of test efficiency (Chang: Abstract).
As to claim 24: Yang discloses a region is formed by three rows of the plurality of rows (Fig. 4 shows during the black insertion period, a region is formed by the first to third rows of the plurality of pixel rows; ¶0097-0100). Yang does not expressly disclose the each row of the plurality of rows of regions is formed by three rows of the plurality of rows. However, Chang teaches an electronic display comprises a plurality of regions (Fig. 1C shows “an electronic display 17” comprises a plurality of regions”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to set a plurality of regions, wherein each rows of the plurality of regions covers at least three pixel rows of the plurality of pixel rows, such that the each row of the plurality of rows of regions is formed by three rows of the plurality of rows as taught by Chang. The motivation would have been in order to make the calculation more accurate, the operation is simple, the cost is low, and increases the common voltage flicker of test efficiency (Chang: Abstract).
As to claim 25: Yang discloses a region is formed by three rows of the plurality of rows (Fig. 4 shows during the black insertion period, a region is formed by the first to third rows of the plurality of pixel rows; ¶0097-0100). Yang does not expressly disclose each line of pixels of the plurality of lines of pixels is located within three regions of the plurality of regions. However, Chang teaches an electronic display comprises a plurality of regions (Fig. 1C shows “an electronic display 17” comprises a plurality of regions”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to set a plurality of regions, wherein each rows of the plurality regions includes a portion of the plurality of lines of pixels, such that each line of pixels of the portion of the plurality of lines of pixels is located within three regions of the plurality of regions as taught by Chang. The motivation would have been in order to make the calculation more accurate, the operation is simple, the cost is low, and increases the common voltage flicker of test efficiency (Chang: Abstract).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2012/0113084 A1) in view of CHANG et al (CN 205140484 U), as applied to claim 5 above, and further in view of CHEN (CN 106169281 A).
As to claim 7: Yang and Chang do not expressly disclose wherein a size of each region of the regions corresponds to an aperture setting of the probe. However, Chen teaches a processing circuitry includes a probe for collecting optical data of a plurality of regions corresponds to an aperture of the probe (Figs. 1-4, “a processing circuitry 100” includes “a probe 1” for collecting optical data of “a plurality of regions P(210)” corresponds to an aperture of the probe “a size of each region of the plurality of regions P(210) corresponds to an aperture of the camera when the camera collects each of region of the plurality of regions; pg. 6-11). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang and Chang to use a camera is capable for setting different apertures as the probe for collecting optical data of the plurality of regions, such that a size of each region of the plurality of regions corresponds to an aperture setting of the probe as taught by Chen. The motivation would have been in order to be adjusting device and adjusting method of the invention can display panel of common electrode applying a voltage to realize the better the flicker of the display panel (Chen: Abstract).

Claim(s) 20, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2012/0113084 A1) as applied to claims 13, 16 above, and further in view of Zheng et al (US 2016/0260407 A1).
  As to claim 20: Yang does not expressly disclose the electronic device comprises a computer, a mobile phone, a tablet, or a portable media device configured to use the electronic display to convey information to a person with reduced image artifacts. However, Zheng teaches an electronic device comprises a computer, a mobile phone, a tablet, or a portable media device configured to use the electronic display to convey information to a person with reduced image artifacts (Figs. 1-6, “an electronic device 10” comprises a computer, a mobile phone, a tablet, or a portable media device configured to use the electronic display to convey information to a person with reduced image artifacts; ¶0027-0044). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to have the electronic device comprises a computer, a mobile phone, a tablet, or a portable media device configured to use the electronic display to convey information to a person with reduced image artifacts as taught by Zheng. The motivation would have been in order to compensating for VCOM variation include determining a voltage change in pixels between frames to be displayed on an electronic display (Zheng: Abstract).
As to claim 23: Yang does not expressly disclose determining the second plurality of Vcom values comprises: determining a fourth Vcom value for a fourth region of the electronic display and a fifth Vcom value for a fifth region of the electronic display, wherein the fourth region and fifth region are located in the first row of the plurality of rows of regions; determining a sixth Vcom value for a sixth region of the electronic display and a seventh Vcom value for a seventh region of the electronic display, wherein the sixth region and seventh region are located in the second row of the plurality of rows of regions; and determining an eighth Vcom value for an eighth region of the electronic display and a ninth Vcom value for a ninth region of the electronic display, wherein the eighth region and nth region are located in the third row of the plurality of rows of regions; and determining the plurality of Vcom values comprises: determining a first row Vcom based on the first Vcom value, the fourth Vcom value, and the fifth Vcom value; determining a second row Vcom value based on the second Vcom value, the sixth Vcom value, and the seventh Vcom value; and determining a third row Vcom value based on the third Vcom value, the eighth Vcom value, and the ninth Vcom value. However, Zheng teaches an electronic device comprises an integrated circuit (Fig. 6, “an electronic device 38” comprises “an integrated circuit 64”; ¶0039-0043) for determining a fourth Vcom value for a fourth region of the electronic display and a fifth Vcom value for a fifth region of the electronic display, wherein the fourth region and fifth region are located in the first row of the plurality of rows of regions (Fig. 6 shows a fourth Vcom value for a fourth region of the electronic display and a fifth Vcom value for a fifth region of the electronic display, wherein the fourth region and fifth region are located in the first row of the plurality of rows of regions); determining a sixth Vcom value for a sixth region of the electronic display and a seventh Vcom value for a seventh region of the electronic display, wherein the sixth region and seventh region are located in the second row of the plurality of rows of regions (Fig. 6 shows determining a sixth Vcom value for a sixth region of the electronic display and a seventh Vcom value for a seventh region of the electronic display, wherein the sixth region and seventh region are located in the second row of the plurality of rows of regions); and determining an eighth Vcom value for an eighth region of the electronic display and a ninth Vcom value for a ninth region of the electronic display, wherein the eighth region and nth region are located in the third row of the plurality of rows of regions (Fig. 6 shows determining an eighth Vcom value for an eighth region of the electronic display and a ninth Vcom value for a ninth region of the electronic display, wherein the eighth region and nth region are located in the third row of the plurality of rows of regions); and determining the plurality of Vcom values comprises: determining a first row Vcom based on the first Vcom value, the fourth Vcom value, and the fifth Vcom value; determining a second row Vcom value based on the second Vcom value, the sixth Vcom value, and the seventh Vcom value (Fig. 6 shows determining a first row Vcom based on the first Vcom value, the fourth Vcom value, and the fifth Vcom value; determining a second row Vcom value based on the second Vcom value, the sixth Vcom value, and the seventh Vcom value); and determining a third row Vcom value based on the third Vcom value, the eighth Vcom value, and the ninth Vcom value (Fig. 6 shows determining a third row Vcom value based on the third Vcom value, the eighth Vcom value, and the ninth Vcom value). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to determining the second plurality of Vcom values comprises: determining a fourth Vcom value for a fourth region of the electronic display and a fifth Vcom value for a fifth region of the electronic display, wherein the fourth region and fifth region are located in the first row of the plurality of rows of regions; determining a sixth Vcom value for a sixth region of the electronic display and a seventh Vcom value for a seventh region of the electronic display, wherein the sixth region and seventh region are located in the second row of the plurality of rows of regions; and determining an eighth Vcom value for an eighth region of the electronic display and a ninth Vcom value for a ninth region of the electronic display, wherein the eighth region and nth region are located in the third row of the plurality of rows of regions; and determining the plurality of Vcom values comprises: determining a first row Vcom based on the first Vcom value, the fourth Vcom value, and the fifth Vcom value; determining a second row Vcom value based on the second Vcom value, the sixth Vcom value, and the seventh Vcom value; and determining a third row Vcom value based on the third Vcom value, the eighth Vcom value, and the ninth Vcom value as taught by Zheng. The motivation would have been in order to compensating for VCOM variation include determining a voltage change in pixels between frames to be displayed on an electronic display (Zheng: Abstract). 

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2012/0113084 A1) as applied to claims 1, 8 above, and further in view of CHEN et al (US 2010/0301904 A1).
As to claim 21: Yang does not expressly disclose the integrated circuit is configured to: determine a first Vcom value of the plurality of line-specific Vcom values for a first line of pixels by interpolating between a first Vcom value of the plurality of Vcom values and a second Vcom value of the plurality of Vcom values; and determine a second Vcom value of the plurality of line-specific Vcom values for a second line of pixels by interpolating between the second Vcom value of the plurality of Vcom values and a third Vcom value of the plurality of Vcom values. However, Chen teaches an electronic device comprises an integrated circuit for an electronic device (Figs. 3-5, an integrated circuit for an electronic device; ¶0003), wherein the integrated circuit is configured to: determine an interpolation voltage based on a common voltage Vcom (Figs. 3-5, ¶0029-0030). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to substitute an integrated interpolation circuit for replacing the integrated circuit, the result of the substitution is predictable that the integrated circuit is configured to: determine a first Vcom value of the plurality of line-specific Vcom values for a first line of pixels by interpolating between a first Vcom value of the plurality of Vcom values and a second Vcom value of the plurality of Vcom values; and determine a second Vcom value of the plurality of line-specific Vcom values for a second line of pixels by interpolating between the second Vcom value of the plurality of Vcom values and a third Vcom value of the plurality of Vcom values as taught by Chen. The motivation would have been in order to generate at least one of an interpolation current and converting the interpolation current to an interpolation voltage (Chen: ¶0010).
 As to claim 22: Yang discloses determining the plurality of area-specific Vcom values comprises determining a second plurality of Vcom values (Figs. 1-2, 4, the plurality of area-specific Vcom values comprises determining a second plurality of Vcom values; ¶0097-00100). Yang does not expressly disclose each value of the second plurality of Vcom values is determined by interpolating between two Vcom values of the plurality of Vcom values. However, Chen teaches an electronic device comprises an integrated circuit for an electronic device (Figs. 3-5, an integrated circuit for an electronic device; ¶0003), wherein the integrated circuit is configured to: determine an interpolation voltage based on a common voltage Vcom (Figs. 3-5, ¶0029-0030). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to substitute an integrated circuit for replacing the integrated circuit, the result of the substitution is predictable that the integrated circuit is configured to determine each value of the second plurality of Vcom values is determined by interpolating between two Vcom values of the plurality of Vcom values as taught by Chen. . The motivation would have been in order to generate at least one of an interpolation current and converting the interpolation current to an interpolation voltage (Chen: ¶0010).

Response to Arguments
Applicant’s arguments filed on March 23, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Applicant argues “In contrast, Yang discloses using a shared Vcom values for several pixel rows and switching the Vcom applied to a particular pixel row between a high and low voltage based on a polarity of a data voltage applied to the pixel row. See Yang, ¶ 39, 40, 49, 50, FIG. 1, FIG. 2. Thus, while it appears that different pixel rows could have different Vcom values if different polarities of data voltages are applied, the Vcom values being applied would still nonetheless be applied based 1) on the polarities of the data voltages and 2) not on a different Vcom value associated with several lines of pixels. As such, Yang fails to disclose determining line-specific or area-specific Vcom values for lines of pixels based on different Vcom values of rows of regions that include multiple lines of pixels of an electronic display, as generally recited by independent claims 1, 8, and 16.” (Arguments/Remarks, pg. 4). However, Examiner respectively disagrees.
According to MPEP, “USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).” For instant case, the prior art Yang teaches determine, based on a plurality of common voltage (Vcom) values, a plurality of line-specific Vcom values for a plurality of common electrodes of an electronic display (Figs. 1-2, 4, determine, based on a plurality of common voltage (Vcom) values, a plurality of line-specific Vcom values for a plurality of common electrodes of an electronic display; ¶0040-0065, 0080-0081, 0097-0100, “the common voltage VCOM transmitted through the common voltage supply lines Vcom1 to Vcomn as a voltage that is commonly transmitted to a plurality of pixels is swung between the first level and the second level opposite to the polarity of the data voltage”, wherein the first level of the common voltage values corresponding to the plurality of common electrodes of an electronic display Vcom1-Vcomn represents a plurality of common voltage (Vcom) values; and “During this period, the common voltage Vcom[4] applied to the plurality of pixels of the fourth pixel row is the second level such that each storage capacitor of the plurality of pixels included in the fourth pixel row stores and maintains the voltage of the difference between the data voltage of the first level and the common voltage Vcom[4] of the second level of the fourth pixel row. The voltage is also the voltage according to the maximum voltage difference such that it is displayed as the black image in the normally white mode”, wherein during the black insertion period, the plurality of line-specific Vcom values is determined corresponding to the plurality of specific common electrodes of the electronic display). Therefore, the prior art clearly teaches claim limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 57127229632963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693